Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), dated as of March 7, 2017 (the
“Effective Date”), is made by and between Ominto, Inc. (“Ominto”) and Raoul
Quijada (“Executive”). The Company and the Executive are referred to each
individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Executive wishes to be employed by the Company and desires to
provide his services to the Company in such capacities, on and subject to the
terms and conditions hereof; and

 

WHEREAS, the Company and its subsidiaries and affiliates provide global online
cash back shopping and provide a personalized shopping platform, which is used
to deliver coupons, deals and cash back to shoppers each time they make online
purchases (the “Business”); and

 

WHEREAS, the Company has developed and will develop relationships with
Customers, Prospective Customers, Vendors, suppliers and shippers, as well as a
reputation in the Business, which are and will become of great importance and
value to the Company, and the loss of or injury to the Business will result in
substantial and irreparable damage to the Company; and

 

WHEREAS, in the course of Executive’s employment by the Company, Executive may
receive, be taught or otherwise have access to items and information associated
with the Business such as sales, purchasing, documentation, marketing and
trading techniques, information and materials, customer and supplier lists or
information, correspondence, records, financial information, pricing
information, computer systems, computer software applications, business plans
and other information which is confidential and proprietary; and

 

WHEREAS, the Company has acquired and/or developed certain trade secrets and
Confidential Information, as more fully described below, and has expended
significant time and expense in acquiring or developing its trade secret or
Confidential Information; and

 

WHEREAS, as a condition of engagement Executive agrees to comply fully with the
terms of this Agreement and all policies and procedures in effect for employee,
including but not limited to, all terms and conditions set forth in the Company
handbook, any restrictive covenant policies and any other memoranda and
communications applicable to Executive pertaining to Company’s policies and
procedures.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and intending to be legally bound hereby, the
Company and the Executive do hereby agree as follows.

 

AGREEMENT

 

1.            Adoption of Recitals. The Company and Executive hereto adopt the
above recitals as being true and correct.

 



 

 

 

2.            Employment Period.

 

(a)           Executive’s employment with the Company shall commence on the
Effective Date.

 

(b)           Executive’s employment shall be at-will, meaning that there is no
defined and specific term of employment and either Executive or the Company can
terminate this Agreement at any time with or without cause and with or without
notice.

 

(c)           The period commencing on the Effective Date and running through
the applicable Termination Date shall be referred to as the “Employment Period”.

 

3.             Position and Duties.

 

(a)           The Executive shall, during the Employment Period hereunder, serve
as Chief Financial Officer (“CFO”) for the Company and shall perform the
executive and administrative duties, functions and privileges incumbent with the
position of CFO and such other duties as reasonably determined by the Chief
Executive Officer (“CEO”), the Board of Directors of the Company (the “Board”),
or the Audit Committee of the Board (“Audit Committee”) from time to time.

 

(b)           The Executive agrees to serve the Company faithfully,
conscientiously and to the best of his ability, and to devote all of his
business time to the business and affairs of the Company (and, if requested by
the CEO, the Board, or the Audit Committe any subsidiary or affiliate of the
Company) so as to promote the profit, benefit and advantage of the Company and,
if applicable, any subsidiaries or affiliates of the Company. The Executive
shall fulfill his duties of loyalty, fidelity and allegiance to act at all times
in the best interests of the Company and to do no act which would injure the
business, interests or reputation of the Company. The Executive’s employment is
subject to compliance with all the Company’s policies, all as may be amended
from time to time.

 

(c)           During the Employment Period, the Executive’s principal place of
employment shall be at the Company’s principal place of business in Boca Raton,
Florida. The Executive acknowledges, however, that significant domestic and
international travel may be required as part of his duties hereunder; and the
Executive agrees to undertake such travel as may be reasonably required by the
business of the Company from time to time.

 

4.            Compensation.

 

(a)           Base Salary. During the Employment Period, the Company shall pay
to the Executive an annual base salary (“Base Salary”) of $220,000 payable by
the Company and payable in accordance with the Company’s payroll schedules
throughout the term of such employment, subject to the provisions of Section 5
hereof (governing Terminations), and subject to any applicable tax and payroll
deductions; provided, however, that in the Company’s sole discretion, based on
factors such as the market and the Executive’s job performance, salary increases
may be made. There, however, is never a guarantee of an increase in Base Salary.
Salary decreases may be made through a written modification of this Agreement
executed and signed by the Parties.

 



 2 

 

 

(b)           Annual Bonus. In years when the Company is financially successful,
at the sole discretion of the Board, the Company may award the Executive a bonus
(“Annual Bonus”) that reflects and rewards the contributions of the Executive to
the Company’s business and success. Any Annual Bonus is awarded at the option of
the Company as directed by the Board or the Board’s Compensation Committee.
Annual Bonuses are not deemed earned and accrued until both of the following
events have occurred: the Company through the Board or the Board’s Compensation
Committee awards the Annual Bonus and the Company receives its audited annual
financial statements for the prior fiscal year.

 

(c)           Equity Incentives.

 

(i)       Stock Options. The Company shall grant to Executive the option to
purchase up to 100,000 shares of the Company’s common stock (the “Options”)
under the Ominto, Inc. Amended and Restated 2010 Omnibus Equity Compensation
Plan, as may be amended from time to time (the “Omnibus Plan”).

 

(ii)       Scheduled Vesting. Options for 33,333 shares of common stock shall
vest on June 30, 2017 and the remaining Options for 66,667 shares of common
stock shall vest in twenty-four (24) equal monthly installments commencing on
July 31, 2017. All Options shall be exercisable at a price of $5.70, the market
price of the Company’s common stock on March 7, 2017.

 

(iii)       Plan Terms Control. The Options shall be granted pursuant to, and
subject to the terms and conditions of, the Omnibus Plan.

 

(d)           Other Benefits. During the Employment Period, the Executive shall
be entitled to participate in such employee benefit plans, programs or
arrangements (collectively the “Plans”), implemented by the Company and
available to executive officers of the Company. The Company shall have the
right, from time to time and in its sole discretion, to modify and amend the
benefits provided to its executive officers, including the Executive, consistent
with the provisions herein.

 

(e)           Fringe benefits.

 

(i)       Business Expenses. Subject to approval by the Company, during the
Employment Period, the Company shall pay for directly or reimburse the Executive
for all reasonable, customary and necessary business-related expenses incurred
by the Executive in connection with the duties of the Executive hereunder, upon
submission by the Executive to the Company of such written evidence of such
expense as the Company may require in accordance with Company policies. Any
disputes as to the eligibility of an expense for reimbursement shall be resolved
in the sole discretion of the Board.

 

(ii)       Paid Time Off. During the Employment Period, the Company agrees that
the Executive shall earn twenty (20) business days of Paid Time Off (“PTO”) per
calendar year for use as the Executive sees fit, provided that such PTO intended
for use as vacation time shall be taken at times mutually agreeable to the
Executive and Company and otherwise pursuant to applicable workplace policies
governing the use of PTO. If at the end of the calendar year, the Executive has
accrued PTO that he did not use, the Executive shall be permitted to carry
forward up to forty (40) hours of unused PTO. The Executive shall further be
entitled to paid federal holidays and authorized leaves (paid and unpaid) in
accordance with the policies of the Company then in effect for its senior
executives. At all times, irrespective of the reason for the use, the
Executive’s use of PTO shall be consistent with the applicable workplace
policies.

 



 3 

 

 

(iii)       Nothing paid to the Executive under any Company “employee benefit
plan,” as such term is defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) (including, but not limited to,
employee benefit plans, such as foreign plans, which are not subject to the
provisions of ERISA), or fringe benefit arrangements shall be deemed to be in
lieu of Base Salary payable to the Executive hereunder.

 

(f)           Recovery of Incentive Compensation. Notwithstanding anything
herein to the contrary, the Executive agrees that incentive compensation payable
to the Executive under this Agreement or otherwise shall be subject to any
clawback policy adopted or implemented by the Company in respect to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, as may be
amended, and such regulations as are promulgated thereunder from time to time,
or in respect to any other applicable law, regulation or Company policy.

 

5.            Termination.

 

(a)           Termination for Cause. Notwithstanding the Employment Period, the
Company may terminate the Executive for Cause, by giving written Notice of
Termination to Executive. The Date of Termination shall be specified in the
Notice of Termination. For purposes hereof, “Cause” shall mean: (i) the
Executive’s failure to materially perform and discharge the duties and
responsibilities of the Executive under this Agreement after receiving written
notice and allowing the Executive thirty (30) days to cure such failures, if so
curable, (provided, however, that after one such notice has been given to the
Executive during the Employment Period, the Company is no longer required to
provide time to cure subsequent failures under this Subsection 5(a)(i)); (ii)
any breach by the Executive of the provisions of Sections 6, 8 and/or 9 hereof;
(iii) misconduct which, in the opinion and sole discretion of the Company, is
injurious to the Company; (iv) felony conviction involving the personal
dishonesty or moral turpitude of the Executive; (v) engagement in illegal drug
use or alcohol abuse which prevents the Executive from performing his duties in
any manner; (vi) any misappropriation, embezzlement or conversion of the
Company’s or any of its parent’s, subsidiary’s or affiliate’s property by the
Executive; (vii) willful misconduct or breach of fiduciary duty by the Executive
in respect of the duties or obligations of the Executive under this Agreement;
(viii) the Executive’s failure to materially perform and discharge the duties
and responsibilities of the Executive with respect to goals or objectives
periodically provided to the Executive by the Company after receiving written
notice and allowing the Executive thirty (30) days to cure such failures, if so
curable, (provided, however, that after one such notice has been given to the
Executive during the Employment Period, the Company is no longer required to
provide time to cure subsequent failures under this Subsection 5(a)(viii)); (ix)
the Executive’s inability to perform the essential functions of his job, with or
without reasonable accommodation, for an aggregate period in excess of ninety
(90) days during the previous twelve (12) months, due to a physical or mental
illness, disability or condition; or (x) the Executive’s death..

 



 4 

 

 

(b)           Termination by the Company without Cause. The Company may
terminate this Agreement at any time by providing a Notice of Termination. The
Date of Termination shall be specified in the Notice of Termination.

 

(c)           Termination by the Executive. The Executive may terminate this
Agreement by delivering a Notice of Termination to the Company. The Date of
Termination shall not be less than sixty (60) days after delivery of the Notice
of Termination.

 

(d)           Obligations Upon Termination.

 

(i)       Termination for Cause. In the event that the employment of the
Executive is terminated pursuant to Subsection 5(a), no Compensation (as set
forth in Section 4 above), no severance, no pro-rated bonuses or other
post-termination payment shall be due or payable by the Company to the Executive
(except solely such Base Salary or other payments as may have been accrued but
not yet paid prior to such termination). Any outstanding stock option or other
stock awards held by Executive as of the Date of Termination shall be subject to
the terms of the applicable award agreements.

 

(ii)       Termination by the Company Without Cause. In the event that the
Company terminates this Agreement pursuant to Subsection 5(b), the Company
shall, notwithstanding such termination, in consideration for all of the
undertakings and covenants of the Executive contained herein, continue to pay to
the Executive the Base Salary in effect as of the Date of Termination for a
period of three (3) months from the Date of Termination, provided that such
termination constitutes a separation from service within the meaning of Section
409A of the Internal Revenue Code of 1986 (the “Code”). In no event, however,
shall the continuation of such payments during such post-termination period be
deemed to be employment hereunder for purposes of calculating any bonus due to
the Executive or for purposes of determining the vesting or exercise period of
any stock options granted hereunder, or otherwise. Except as set forth in this
Subsection 5(d)(ii), the Executive further shall not be provided benefits from
the Company, as set forth in Subsections 4(c) and (d), once the Date of
Termination has been reached, other than those benefits that have accrued prior
to the Date of Termination. The payments shall be paid in normal payroll
schedules with applicable withholdings made from the payment, provided that,
Executive executes the Release described below in Subsection 5(e).

 

(iii)       Termination by Executive. In the event that the employment of the
Executive is terminated pursuant to Subsection 5(c), no Compensation (as set
forth in Section 4 above), no severance, no pro-rated bonuses or other
post-termination payment shall be due or payable by the Company to the Executive
(except solely such Base Salary or other payments as may have been accrued but
not yet paid prior to such termination).

 

(e)           Release Required for Severance Payments. No post-employment
payments by the Company relating to termination of employment under the
provisions of Section 5(d)(ii) shall commence until Executive executes and
delivers a mutually agreeable release reflecting the provisions of this
Agreement and waiving any and all claims against the Company other than the
obligations set forth in such release or in a final severance agreement and any
applicable revocation period with respect to such release has expired. With
respect to any payment of Base Salary that would otherwise be due prior to March
15 of the year following the year in which the Date of Termination occurs, such
payment shall be forfeited if such release is not delivered by March 15 of the
year following the year in which the Date of Termination occurs. With respect to
any payment of Base Salary that would otherwise be due on or after March 15 of
the year following the year in which the Date of Termination occurs, such
payment shall be forfeited if such release is not delivered within ninety (90)
days after the date on which such payment is due.

 



 5 

 

 

(f)           Compliance with Section 409A. The Parties to this Agreement intend
that the Agreement complies with Section 409A of the Code, where applicable, and
this Agreement shall be interpreted in a manner consistent with that intention.
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
qualifies as a “separation from service” within the meaning of Section 409A of
the Code and, for purposes of any such provision of this Agreement, references
to a “termination,” “termination of employment” or like terms shall mean
“separation from service.” Notwithstanding any other provisions of this
Agreement to the contrary, and solely to the extent necessary for compliance
with Section 409A of the Code and not otherwise eligible for exclusion from the
requirements of Section 409A, if as of the date of the Executive’s separation
from service from the Company, (i) the Executive is deemed to be a “specified
employee” (within the meaning of Section 409A of the Code and the applicable
regulations), and (ii) the Company or any member of a controlled group including
the Company is publicly traded on an established securities market or otherwise,
no payment or other distribution required to be made to the Executive hereunder
(including any payment of cash, any transfer of property and any provision of
taxable benefits) solely as a result of the Executive’s separation from service
shall be made earlier than the first day of the seventh month following the date
on which the Executive separates from service with the Company. Each payment of
Base Salary pursuant to Subsection 5(d)(ii) shall be considered a separate
payment for purposes of Section 409A of the Code.

 

(g)           Notice of Termination. A “Notice of Termination” to effectuate a
termination under Section 5 shall be made in accordance with the Notice
provision defined in Section 7. For purposes of this Agreement, a Notice of
Termination shall mean a notice, in writing, which shall indicate the specific
termination provision of this Agreement relied upon as the basis for the
Termination and the Date of Termination. The Date of Termination shall not be
earlier than the date such Notice of Termination is delivered (as defined
above); provided however, that the Company, at its option, may elect to have the
Executive not report to work after the date of the written notice.

 

(h)           Date of Termination. “Date of Termination” means the date on which
this Agreement shall terminate in accordance with the provisions of this Section
5.

 

(i)           Other Obligations. Upon any termination of Executive’s employment
with the Company, Executive shall automatically be deemed to have resigned from
any and all other positions he then holds as an officer, director or fiduciary
of the Company and any other entity that is part of the same consolidated group
as the Company or in which capacity Executive serves at the direction of or as a
result of his position with the Company; and Executive shall, within ten (10)
days of such termination, take all actions as may be necessary under applicable
law or requested by the Company to effect any such resignations.

 



 6 

 

 

(j)           Clawback. All awards, amounts, or benefits received or outstanding
under this Agreement shall be subject to clawback, cancellation, recoupment,
rescission, payback, reduction or other similar action in accordance with the
terms of any applicable law related to such actions, as may be in effect from
time to time. The Company may take such actions as may be necessary to
effectuate any provision of applicable law relating to clawback, cancellation,
recoupment, rescission, payback, or reduction of compensation, whether adopted
before or after the Effective Date, without further consideration or action.

 

6.            Restrictive Covenants.

 

(a)           Definitions.

 

(i)       The term “Company” for purposes of Section 6 of this Agreement shall
mean Ominto, Inc., and its affiliated and related entities.

 

(ii)       The term “Confidential Information” shall include, but not be limited
to, (i) customers, prospective customers, suppliers, licensors, and distributors
lists; specific information on customers, prospective customers, suppliers,
licensors, and distributors (including information on purchasing preferences,
credit information, and pricing); terms and conditions under which the Company
deals with licensors, distributors and suppliers or prospective licensors,
distributors or suppliers; employee and independent contractor lists; the
Company’s sources of supply; the Company’s billing rates; pricing lists
(including item and customer specific pricing information); names of agents;
operations; contractual or personnel data; trade secrets; license agreements;
proprietary purchasing and sales methods and techniques; proprietary
compositions, ideas and improvements; pricing methods and strategies; computer
programs, computer systems, computer data, system documentation, special
hardware, product hardware, related software development and computer software
design and/or improvements; methods of distribution; market feasibility studies;
proposed or existing marketing techniques or plans; sales and sales volumes;
purchasing, transportation, documentation, marketing and trading techniques of
customers, prospective customers, suppliers, licensors, and distributors;
inventions (including Inventions as defined below; future the Company business
plans; project files; design systems; information on current and potential
suppliers, distributors and licensors, including, but not limited to, their
identity, pricing, and purchasing information not generally known; personal
information about the Company’s executives, officers and directors;
correspondence, and letters, notes, notebooks, reports, flowcharts, proposals,
processes and/or any and all other confidential or proprietary information
belonging to the Company or relating to the Company’s business and/or affairs;
and (ii) any information that is of value or significance to the Company that
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use,
including information not generally known to the competitors of the Company nor
intended by the Company for general dissemination. Confidential Information
shall not include any (a) information known generally to the public (other than
as a result of unauthorized disclosure by the Executive), (b) information that
became available from a third party source and such source is not bound by a
confidentiality agreement, or (c) any information not otherwise considered by
the Board to be Confidential Information.

 



 7 

 

 

(iii)       The term “Customer” shall mean any person or entity which has
purchased products or services from the Company and/or entered into any contract
for products or services with the Company within the one (1) year immediately
preceding the termination of Executive’s employment with the Company for
whatever reason.

 

(iv)       The phrase “directly or indirectly” shall include the Executive
either on his own account, or as a partner, owner, promoter, joint venturer,
employee, agent, consultant, advisor, manager, executive, independent
contractor, officer, director, stockholder, or otherwise of an entity.

 

(v)       The term “Prospective Customer” shall mean any person or entity which
has expressed interest in purchasing products or services from the Company or
expressed interest in entering into any contract for products or services with
the Company within the one (1) year immediately preceding the termination of
Executive’s employment with the Company for whatever reason.

 

(vi)       The term “Restricted Period” shall mean the Employment Period and the
twenty-four (24) months immediately following termination of the Executive’s
employment with the Company for whatever reason.

 

(vii)       The term “Restricted Area” shall include any geographical location
anywhere in the world where the Executive has been assigned to perform services
on behalf of the Company during the Employment Period and where the Company, its
affiliates or subsidiaries either (a) are engaged in business, or (b) have
evidenced an intention to engage in business.

 

(viii)       The term “Restricted Business” shall mean any business that
competes with the business of the Company, as such business now exists, or as it
may exist at the time of the termination of the Executive’s employment with the
Company for whatever reason, including any entity in the business of providing
global online cash back shopping and providing a personalized shopping platform.

 

(ix)       The term “Vendor” shall mean any supplier, person or entity from
which the Company has purchased products or services during the one (1) year
immediately preceding the termination of Executive’s employment with the
Company, for whatever reason.

 

(b)           Non-Competition. During the Restricted Period, in the Restricted
Area, the Executive shall not, directly or indirectly, engage in, promote,
finance, own, operate, develop, sell or manage or assist in or carry on in any
Restricted Business, provided, however, that the Executive may at any time own
securities of any competitor corporation whose securities are publicly traded on
a recognized exchange so long as the aggregate holdings of the Executive in any
one such corporation shall constitute not more than 5% of the voting stock of
such corporation.

 



 8 

 

 

(c)           Non-Solicitation of Employees or Independent Contractors. During
the Restricted Period, the Executive shall not, directly or indirectly, solicit
or attempt to induce any employee of the Company or independent contractor
engaged and/or utilized by the Company in any capacity to terminate his
employment with, or engagement by, the Company. Likewise, during the Restricted
Period, the Executive shall not, directly or indirectly, hire or attempt to hire
for another entity or person any employee of the Company or independent
contractor engaged and/or utilized by the Company in any capacity.

 

(d)           Non-Solicitation of Customers, Prospective Customers, or Vendors.
During the Restricted Period, the Executive shall not, directly or indirectly,
distribute or provide products or services of the type sold or distributed by
the Company to any Customer, Prospective Customer, or Vendor of the Company
through any entity other than the Company. The Executive acknowledges and agrees
that the Company has substantial relationships with its Customers, Prospective
Customers, and Vendors, which the Company expends significant time and resources
in acquiring and maintaining, and that the Company has Confidential Information
pertaining to its business and its Customers, Prospective Customers, and Vendors
that the Company’s Confidential Information and relationships with its
Customers, Prospective Customers, and Vendors constitute significant and
valuable assets of the Company.

 

(e)           Non-Disclosure of Confidential Information. During and after
employment under this Agreement, including but not limited to the Restricted
Period, the Executive shall not, directly or indirectly, without the prior
written consent of the Board, or a person duly authorized thereby, other than a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of the duties of the Executive as an
employee of the Company, disclose or use for the benefit of himself or any other
person, corporation, partnership, joint venture, association, or other business
organization, any of the trade secrets or Confidential Information of the
Company. Executive recognizes that the Company has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. At all times during
and after Executive’s employment with Ominto, Executive shall hold in strictest
confidence, and shall not use, except in connection with the performance of
Executive’s duties, and shall not disclose to any person or entity, such third
party confidential or proprietary information, and shall not use it except as
necessary in performing Executive’s duties, consistent with the Company’s
Agreement with such third party. If the Executive is legally required to
disclose any Confidential Information or trade secrets, the Executive will
notify the Company prior to doing so by providing the Company with written
notice ten (10) business days in advance of the intended or compelled
disclosure. (If disclosure is required sooner than ten (10) days, the Executive
must provide the Company with Notice immediately upon learning that disclosure
is sought and before disclosure is required or compelled.) Notice shall be
provided as defined in Section 7 below.

 



 9 

 

 

(f)           Notice of Immunity under the Economic Espionage Act of 1996, as
amended by the Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any
other provision of this Agreement, the Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that:

 

(i)       is made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or

 

(ii)       is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding.

 

Notwithstanding any other provision of this Agreement, if the Executive files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Executive may disclose Company’s trade secrets to the Executive’s
attorney and use the trade secret information in the court proceeding if the
Executive:

 

(i)files any document containing the trade secret under seal; and

 

(ii)does not disclose the trade secret, except pursuant to court order.

 

(g)           Need for Restrictions. The Executive acknowledges and agrees that
each of the restrictive covenants contained in this Section 6 is reasonable and
necessary to protect the legitimate business interests of the Company,
including, without limitation, the need to protect the Company’s trade secrets
and Confidential Information and the need to protect its relationships with its
customers, prospective customers, suppliers, licensors, distributors and agents.
The Executive also acknowledges and agrees, as set forth in Subsection 6(i)
below, that the Company may obtain a temporary, preliminary and/or permanent
injunction to restrain any violations of, or otherwise enforce, the restrictive
covenants contained in Section 6. The Executive also acknowledges and agrees
that, if his future employment’s job duties would inevitably cause him/her to
disclose Confidential Information or trade secrets of the Company, the Company
may seek to protect its legitimate business interests by enjoining him/her from
working in that future position.

 

(h)           Proprietary Rights.

 

(i)       Ownership. The Company shall own all right, title and interest in and
to all documentation, manuals, materials, creative works, methods, techniques,
compositions, ideas, recipes, creations, improvements, inventions, computer
programs and data, system documentation, special hardware, product hardware,
related software development, correspondence, letters, notes, notebooks,
reports, flowcharts, proposals, know-how and other information, in any medium
whatsoever (including, without limitation, any Confidential Information, trade
secrets and all software, software code, processes, copyrights, patents,
technologies and inventions (collectively, “Inventions”), including, without
limitation, new contributions, improvements, ideas and discoveries, whether
patentable or not, conceived, developed, invented or made by the Executive
during his employment by the Company (including his employment with the Company
prior to the date hereof), provided that such Inventions grew out of the
Executive’s work with the Company, are related in any manner to the Business, as
such term is defined in the Recitals, or are conceived or made on the Company’s
time or with the use of the Company’s facilities or materials). The Executive
acknowledges and agrees that any of his work product created, produced or
conceived in connection with his association with the Company shall be deemed
work for hire and shall be deemed owned exclusively by the Company.

 



 10 

 

 

(ii) Executive’s Obligations. The Executive shall (i) promptly disclose such
Inventions to the Company; (ii) assign to the Company, without additional
compensation, all patent and other rights to such Inventions for the United
States and foreign countries; (iii) execute and deliver all documents required
by the Company to document or perfect the Company’s proprietary rights in and to
the Company’s work product; and (iv) give testimony in support of his
inventorship. The Executive shall deliver all Confidential Information, trade
secrets and/or Inventions to the Company upon the Company’s request, and, in any
event, immediately upon termination of the Executive’s employment by the
Company.

 

(iii)       Executive’s Restrictions. The Executive acknowledges that the
Confidential Information, trade secrets and/or Inventions constitute valuable
trade secrets of the Company. The Executive shall not infringe or violate any
trade secret or other proprietary right of the Company related to the
Confidential Information, trade secrets and/or Inventions, and shall not own,
apply for or otherwise attempt to obtain, on behalf of the Executive or others,
any proprietary right in any Confidential Information, trade secrets and/or
Inventions, which the Company owns or has a right to own, in which the Company
has an interest and/or to which the Company has title.

 

(i)           Breach of Restrictive Covenants. In the event of a breach or
threatened breach by the Executive of any restrictive covenant set forth in
Section 6, the Executive agrees that such a breach or threatened breach would
cause irreparable injury to the Company, and that, if the Company shall bring
legal proceedings against the Executive to enforce any restrictive covenant, the
Company shall be entitled to seek all available civil remedies, at law or in
equity, including, without limitation, an injunction without posting a bond,
damages, attorneys’ fees, and costs.

 

(j)           Successors and Assigns. The Company and its successors and assigns
may enforce these restrictive covenants.

 

(k)           Construction, Survival. If the period of time, area, or scope of
restriction specified in this Section 6 should be adjudged unreasonable in any
proceeding, then the period of time, area, or scope shall be reduced so that the
restrictions may be enforced as is adjudged to be reasonable. If the Executive
violates any of the restrictions contained in this Section 6, the Restricted
Period shall be tolled during the time that the Executive is in violation. All
the provisions of this Section 6 shall survive the term of this Agreement and
the Executive’s employment with the Company.

 

7.            Notice. For the purpose of this Agreement, notices and all other
communications to either Party hereunder provided for in the Agreement shall be
in writing and shall be deemed to have been duly given when: (a) delivered in
person, mailed by certified mail, return receipt requested or recognized
overnight delivery service; and (b) transmitted via electronic mail.

 



 11 

 

 

If to the Company: Ominto, Inc.   1515 S. Federal Highway, Suite 308   Boca
Raton, FL 33432   Telephone: (561) 362-2381   Attention: Mitch Hill  
E-mail:mhill@ominto.com     With a copy to (that shall not constitute notice):
K&L Gates LLP   Southeast Financial Center – 39th Floor   200 South Biscayne
Blvd.   Miami, FL 33131-2399   Telephone:  305.539.3300   Attention:  Clayton
Parker, Esq.   E-mail: clayton.parker@klgates.com     If to the Executive: Raul
Quijada   9065 Carrington Avenue   Parkland, FL 33076   Telephone: 754 707 1350
  E-mail: Raoul_Quijada@bellsouth.net    

 

or to such other address as either party shall designate by giving written
notice of such change to the other party.

 

8.            Return of the Company’s Property. All of the Company’s and its
subsidiaries’ and affiliates’ products; correspondence; internal memoranda;
designs; sales brochures; training manuals; project files; price lists; customer
and vendor lists; prospectus reports; customer, licensor, distributor, supplier
or vendor information; sales literature; territory printouts; call books;
notebooks; textbooks; e-mails; and internet access; and all other like
information or products, including all copies, duplications, replications and
derivatives of such information or products, acquired by the Executive while in
the employ of the Company, whether prepared by the Executive or coming into the
Executive’s possession, shall be the exclusive property of the Company and shall
be returned immediately to the Company upon the expiration or termination of
this Agreement for any reason or upon request by the Board. The Executive also
shall return immediately return any Company issued property including, but not
limited to, laptops, computers, thumb drives, removable media devices, flash
drives, smartphones, cellular phones, iPads and other devices upon the
expiration or termination of this Agreement for any reason or upon request by
the Board. The Executive’s obligations under this Section 8 shall exist whether
or not any of these items or materials contain Confidential Information or trade
secrets. The Parties hereto shall comply with all applicable laws and
regulations regarding retention of and access to this Agreement and all books,
documents and records in connection therewith. The Executive shall provide the
Company with a signed certificate evidencing that all such property has been
returned, and that no such property or Confidential Information or trade secret
has been retained by the Executive in any form. If the Company has a good faith
basis for suspecting that Executive has retained documents, property or
information in violation of this provision, if requested, the Executive is
obligated to provide the Company and/or its agent with access to the Executive’s
laptop(s), external drive(s), computer(s), flash drive(s) and/or removable media
to ensure all property of the Company or its subsidiaries and affiliates has
been returned, and Executive is not retaining copies of the documents or
property without the Company permission.

 



 12 

 

 

9.            Prior Agreements. The Executive represents to the Company (1) that
there are no restrictions, agreements, or understandings whatsoever to which the
Executive is a party which would prevent or make unlawful the Executive’s
execution of this Agreement or employment hereunder, (2) that the Executive’s
execution of this Agreement and employment hereunder shall not constitute a
breach of any contract, agreement or understanding, oral or written, to which
the Executive is a party or by which the Executive is bound, and (3) that the
Executive is free and able to execute this Agreement and to enter into
employment by the Company. The Executive further represents and agrees that he
will not bring with him/her, disclose or otherwise use any confidential,
proprietary or trade secret information acquired from any prior employer,
whether that information was created by the Executive or others. A written or
oral notice or complaint that Executive breached this provision or violated a
restrictive covenant or an agreement not to disclose Confidential Information
shall subject the Executive, at the Company’s sole discretion, to immediate
termination with Cause. The Executive also agrees to fully indemnify the Company
for any and all damages, costs and/or attorney’s fees incurred by the Company
that arise from any claims that were related to the Executive’s alleged or
actual breach of a restrictive covenant or an agreement not to disclose
Confidential Information.

 

10.          Further Assurances. Each of the Parties hereto shall execute and
deliver any and all additional papers, documents and other assurances, and shall
do any and all acts and things reasonably necessary in connection with the
performance of their obligations hereunder and to carry out the intent of the
Parties hereto.

 

11.          Right to Review and Seek Counsel. The Executive acknowledges that
he has had the opportunity to seek independent counsel and tax advice in
connection with the execution of this Agreement, and the Executive represents
and warrants to the Company (a) that he has sought such independent counsel and
advice as he has deemed appropriate in connection with the execution hereof and
the transactions contemplated hereby, and (b) that he has not relied on any
representation of the Company as to tax matters, or as to the consequences of
the execution hereof.

 

12.          Waiver/Amendments. The waiver by the Company of a breach or
threatened breach of this Agreement by the Executive shall not be construed as a
waiver of any subsequent breach by the Executive. No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is approved by the Board and agreed to in writing signed by Executive
and such officer as may be specifically authorized by the Board.

 

13.          Entire Agreement. This Agreement contains the entire understanding
of the Parties and no agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
Party, which are not set forth expressly in this Agreement. This Agreement
supersedes all negotiations, preliminary agreements, and all prior and
contemporaneous discussions and understandings of the Parties and/or their
affiliates. The Executive acknowledges that he has not relied on any prior or
contemporaneous discussions or understandings in entering into this Agreement.

 



 13 

 

 

14.          Neutral Construction. No Party may rely on any drafts of this
Agreement in any interpretation of the Agreement. Each Party to this Agreement
has reviewed this Agreement and has participated in its drafting and,
accordingly, no Party shall attempt to invoke the normal rule of construction to
the effect that ambiguities are to be resolved against the drafting Party in any
interpretation of this Agreement.

 

15.          Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida without regard to conflicts of
law.

 

16.          Headings and Captions. The titles and captions of paragraphs,
sections, subparagraphs and subsections contained in this Agreement are provided
for convenience of reference only, and shall not be considered terms or
conditions of this Agreement.

 

17.          Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

18.          Survival. The provisions of this Agreement shall not survive the
termination of the Executive’s employment hereunder, except that the provisions
of (i) Section 5 hereto relating to post-termination payment obligations; (ii)
Section 6 hereto relating to the restrictive covenants; (iii) Section 8 hereto
relating to return of the Company’s property; and (iv) Section 21 relating to
jurisdiction, venue and waiver of personal service shall remain binding upon the
Parties.

 

19.          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and the
Executive agrees that this Agreement may be assigned by the Company without
Executive’s consent. This Agreement is not assignable by the Executive.

 

20.          Counterparts. This Agreement may be executed in one or more
separate counterparts, each of which, when so executed, shall be deemed to be an
original. Such counterparts shall, together, constitute and shall be one and the
same instrument. This Agreement, and the counterparts thereto, may be executed
by the Parties using their respective signatures transmitted via facsimile
machines or via electronic mail.

 

21.          Consent to Personal Jurisdiction and Venue; Waiver of Service of
Process; Jury Waiver. The Executive hereby consents to personal jurisdiction and
exclusive venue in the United States District Court for the Southern District of
Florida, if such Court can exercise jurisdiction over the matter for any action
brought by the Company or the Executive arising out of or in connection with
this Agreement or the Executive’s employment with the Company. In the event the
foregoing Court lacks jurisdiction, the Executive consents to personal
jurisdiction and exclusive venue in the Circuit Court in and for Palm Beach
County, Florida. For purposes of this Section 21, the term “Executive” includes
any business entity owned or controlled by the Executive. Each Party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such Notices (under Section 7) to he/it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION
OR PROCEEDING ARISING HEREUNDER.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on March 30,
2017.

 

Ominto, Inc.     Raoul Quijada           By: /s/ Michael Hansen   By: /s/ Raoul
Quijada           Name: Michael Hansen                 Title: CEO      

 

 

14



 

 